Case 1:19-cv-22487-RS Document 100 Entered on FLSD Docket 02/20/2020 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION

  STATE FARM MUTUAL AUTOMOBILE               )
  INSURANCE COMPANY, and STATE FARM          )
  FIRE AND CASUALTY COMPANY,                 )
                                             )
  Plaintiffs,                                )
                                             )
          v.                                 )   Case No. 1:19-CV-22487-RS
                                             )
  MARK CERECEDA, D.C.,                       )
  MARIA CRISTINA CRESPO-SMITH, M.D.,         )   Hon. Rodney Smith
  NESTOR JAVECH, M.D.,                       )
  ROBERTO MOYA, M.D.,                        )   Magistrate Lauren Fleischer Louis
  ROY CANIZARES, D.C.,                       )
  EDGAR FACUSEH, D.C.,                       )
  PATRICK FENELUS, D.C.,                     )
  THOMAS HABAN, D.C.,                        )
  KARIM HABAYEB, D.C.,                       )
  JOHN ROSS, D.C.,                           )
  MICHAEL SCHULMAN, D.C.,                    )
  RICHARD YOHAM, D.C.,                       )
  CEDA ORTHOPEDIC GROUP, LLC,                )
  CEDA ORTHOPEDICS & INTERVENTIONAL          )
  MEDICINE OF CUTLER BAY, LLC,               )
  CEDA ORTHOPEDICS & INTERVENTIONAL          )
  MEDICINE OF DOWNTOWN/LITTLE HAVANA,        )
  L.L.C.,                                    )
  CEDA ORTHOPEDICS & INTERVENTIONAL          )
  MEDICINE OF F.I.U/KENDALL, L.L.C.,         )
  CEDA ORTHOPEDICS & INTERVENTIONAL          )
  MEDICINE OF HIALEAH, L.L.C.,               )
  CEDA ORTHOPEDICS & INTERVENTIONAL          )
  MEDICINE OF SOUTH MIAMI, L.L.C.,           )
  PHYSICIANS CENTRAL BUSINESS OFFICE,        )
  L.L.C., and                                )
  SPRINGS CROSSING IMAGING, L.L.C.,          )
                                             )
  Defendants.                                )
Case 1:19-cv-22487-RS Document 100 Entered on FLSD Docket 02/20/2020 Page 2 of 5




                  PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE
            TO EXCEED PAGE LIMITATION AND FOR EXTENSION OF TIME
      TO RESPOND TO DEFENDANTS’ MOTION TO DISMISS AMENDED COMPLAINT
          Plaintiffs State Farm Mutual Automobile Insurance Company and State Farm Fire and

  Casualty Company (collectively, “Plaintiffs”), pursuant to Local Rule 7.1(c)(2), respectfully

  submit this Unopposed Motion for Leave to Exceed Page Limitation and for Extension of Time

  to Respond to Defendants’ Motion to Dismiss Amended Complaint (“Motion”), and move the

  Court for the entry of an Order enlarging the page limitation of Local Rule 7.1(c)(2) to 30 pages

  for Plaintiffs’ response (“Response”) to Defendants’ Motion to Dismiss Amended Complaint

  (“Motion to Dismiss”) (ECF No. 99), and extending the time by 10 days for Plaintiffs to file their

  Response to Defendants’ Motion to Dismiss up to and including March 13, 2020. In support

  thereof, Plaintiffs state as follows:

          On January 23, 2020, Plaintiffs filed their First Amended Complaint against Defendants.1

  (ECF No. 93.)

          On January 29, 2020, the Court granted in part and denied in part Defendants’

  Unopposed Motion for Leave to Exceed Page Limitation and for Extension of Time on Motion

  to Dismiss First Amended Complaint, increasing the page limitation of Local Rule 7.1(c)(2) to

  30 pages and providing Defendants with 10 additional days to respond to the First Amended

  Complaint. (ECF No. 98.)


  1
    Mark Cereceda, D.C., Maria Cristina Crespo-Smith, M.D., Nestor Javech, M.D., Roberto
  Moya, M.D., Roy Canizares, D.C., Edgar Facuseh, D.C., Patrick Fenelus, D.C., Thomas Haban,
  D.C., Karim Habayeb, D.C., John Ross, D.C., Michael Schulman, D.C., Richard Yoham, D.C.,
  Ceda Orthopedic Group, LLC, Ceda Orthopedics & Interventional Medicine of Cutler Bay, LLC,
  Ceda Orthopedics & Interventional Medicine of Downtown/Little Havana, L.L.C., Ceda
  Orthopedics & Interventional Medicine of F.I.U/Kendall, L.L.C., Ceda Orthopedics &
  Interventional Medicine of Hialeah, L.L.C., Ceda Orthopedics & Interventional Medicine of
  South Miami, L.L.C., Physicians Central Business Office, L.L.C., and Springs Crossing Imaging,
  L.L.C. are collectively referred to herein as “Defendants.”


                                                  2
Case 1:19-cv-22487-RS Document 100 Entered on FLSD Docket 02/20/2020 Page 3 of 5



         On February 18, 2020, Defendants filed their Motion to Dismiss.           (ECF No. 99.)

  Currently, Plaintiffs’ Response to Defendants’ Motion to Dismiss is due on March 3, 2020.

         Given the length and complexity of the issues raised in Defendants’ Motion to Dismiss

  and the number of arguments presented therein, Plaintiffs respectfully request a 10-page

  extension to the page limitation of Local Rule 7.1(c)(2) for their Response to Defendants’ 30-

  page Motion to Dismiss, and a 10-day extension of time up to and including March 13, 2020 to

  file their Response to Defendants’ Motion to Dismiss.

         This Motion is not being filed for purpose of delay and no party will be prejudiced by the

  requested extension.

         Undersigned counsel has conferred with counsel for Defendants, who have no objection

  to the extension.

         WHEREFORE, Plaintiffs respectfully request that the Court enter an Order enlarging the

  page limitation of Local Rule 7.1(c)(2) to 30 pages for Plaintiffs’ Response to Defendants’

  Motion to Dismiss, and extending the time for Plaintiffs to file their Response to Defendants’

  Motion to Dismiss up to and including March 13, 2020.

                             LOCAL RULE 7.1 CERTIFICATION

         Pursuant to Local Rule 7.1(a)(3)(A), the undersigned counsel certifies that on February

  20, 2020, they conferred by email with counsel for Defendants who do not object to the relief

  sought herein.


  Dated: February 20, 2020                        Respectfully submitted,


                                              By: /s/ David I. Spector
                                                 DAVID I. SPECTOR, ESQ.
                                                 Fla. Bar No. 086540
                                                 david.spector@hklaw.com



                                                 3
Case 1:19-cv-22487-RS Document 100 Entered on FLSD Docket 02/20/2020 Page 4 of 5



                                       JOSEPH F. VALDIVIA, ESQ.
                                       Fla. Bar No. 0107878
                                       joseph.valdivia@hklaw.com
                                       HOLLAND & KNIGHT LLP
                                       222 Lakeview Avenue
                                       Suite 1000
                                       West Palm Beach, Florida 33401
                                       Telephone: (561) 833-2000
                                       Facsimile: (561) 650-8399

                                       -- and --

                                       ROSS O. SILVERMAN
                                       ross.silverman@katten.com
                                       (admitted pro hac vice)
                                       ERIC T. GORTNER
                                       eric.gortner@katten.com
                                       (admitted pro hac vice)
                                       JOHN W. REALE
                                       john.reale@katten.com
                                       (admitted pro hac vice)
                                       JOHN T. LEPORE
                                       john.lepore@katten.com
                                       (admitted pro hac vice)
                                       MICHAEL J. POWERS
                                       michael.powers@katten.com
                                       (admitted pro hac vice)
                                       KATTEN MUCHIN ROSENMAN LLP
                                       525 West Monroe Street
                                       Chicago, IL 60661-3693
                                       Telephone: (312) 902-5200
                                       Facsimile: (312) 902-1061

                                       Attorneys for Plaintiffs




                                       4
Case 1:19-cv-22487-RS Document 100 Entered on FLSD Docket 02/20/2020 Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 20, 2020 the foregoing document will be served on all

  counsel of record via CM/ECF.


                                                   By: David I. Spector




                                               5
